UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7682



ARTHUR WIGGINS,

                                           Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-99-716-AW)


Submitted:   December 20, 2000            Decided:   March 19, 2001


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Wiggins, Appellant Pro Se. John Joseph Curran, Attorney
General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Wiggins seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Wiggins’ motion for appointment of counsel, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-

trict court.   See Wiggins v. Hutchinson, No. CA-99-716-AW (D. Md.

Nov. 29, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2